DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 11/15/21, are acknowledged.
	Claims 1, 6, 9 have been amended.
	Claims 1, 3-4, 6-7, 9-15 are pending.
Claims 10-15 stand withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1, 3-4, 6-7, 9 are being acted upon.

The rejection under 35 U.S.C. 102 is withdrawn in view of Applicant’s claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 3-4, 6-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0294792, in view of WO2014/121099, Shimizu et al., 2000, and Elyaman et al., 2007 (of record).
The ‘792 publication teaches a composition comprising soluble OX40L and soluble Jagged-1 (see paragraph 7, in particular). The ‘792 publication teaches the soluble polypeptides lack a transmembrane domain (i.e. they comprise the extracellular domain, see page 4, in particular). The ‘792 publication teaches using the polypeptides for inducing signaling to their respective receptors (OX40 and Notch, see page 1, 3, and 8, in particular). 

WO2014/121099 teaches fusion proteins comprising the ectodomain/extracellular domain of OX40L and a distinct stimulator ligand (CD40L) separated by a linker polypeptide (see page 2-3).  WO2014/121099 teaches that fusion proteins advantageously provides dual-signaling capability that offers increased efficacy and specificity over individual receptor triggering by ligand-Fc fusion proteins (see page 34, in particular). WO2014/121099 teaches linker polypeptides comprising the sequence of SEQ ID NO: 13 of the instant application (see page 27 and SEQ ID NO 11 for example).   Said SEQ ID NO: 13 comprises 10 amino acids from human IgG1 hinge. WO2014/121099 teaches that the chimeric polypeptide can be constructed in either order, with OX40L being the first or the second polypeptide in the fusion polypeptide (see page 23-24, in particular). WO2014/121099 also teaches that the polypeptides can comprise the CH2/CH3 regions of human IgG1 heavy chain and a hinge region as a linker (see page 27, in particular).  
Additionally, Shimizu et al. and Elyaman et al., teach that soluble Jagged-1-Fc fusion polypeptides comprising the extracellular domains of Jagged1 and Fc protein of IgG function as ligands to induce Notch receptor signaling. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a chimeric fusion polypeptide, as taught by WO2014/121099, as the soluble Jagged-1/OX40L polypeptides taught by the ‘792 publication. The ordinary artisan at the time the invention was made would have been motivated to do so since WO2014/121099 teaches that fusion proteins advantageously provides dual-signaling capability that offers increased efficacy and specificity over individual receptor triggering by ligand-Fc fusion proteins.  Furthermore, the ordinary artisan would have a reasonable expectation of success, since WO2014/121099, Shimizu, and Elyaman teach that extracellular domains OX40L and Jagged-1 in a fusion proteins format are effective for inducing receptor signaling. 
	Applicant’s arguments filed 11/15/21 have been fully considered, but they are not persuasive.
Applicant argues that design of chimeric polypeptides is unpredictable, and that one of skill in the art would not have had a reasonable expectation of success in combining the polypeptides into a chimeric polypeptide that could effectively induce Treg proliferation.  Applicant cites Challener as evidence.
Challener teaches that combining two different proteins can lead to instability, which creates manufacturing challenges.  However, Challener also teaches that solutions for overcoming these issues exist, such as modification of cell culture and purification steps to reduce aggregates, and modification of junction sequences to avoid proteolytic degradation.  
Furthermore, obviousness does not require absolute predictability, all that is required is a reasonable expectation of success.  
WO2014/121099 teaches the ectodomain/extracellular domain of OX40L can function to induce signaling when fused to another heterologous stimulatory ligand.  Likewise, Shimizu et al. and Elyaman et al., teach that Jagged-1 functions to induce receptor signaling when fused to heterologous polypeptide (an Fc fusion polypeptide).  Furthermore, WO2014/121099 provides guidance for producing functional fusion proteins, comprising two components A and B, for stimulating receptors on T cells.  The reference discloses suitable linkers, types of OX40L amino acid sequences, recombinant methods used for configuration of the fusion proteins, expression methodologies, and assays to test for functional activity.  The references provide a reasonable expectation of success.

Claim 1, 3-4, 6-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0028995, in view of US 2014/0294792 (of record) and WO2014/121099 (of record), 
The ‘995 publication teaches fusion proteins comprising heterologous polypeptides (i.e. a chimeric polypeptide, see pages 3 and 6, in particular). The ‘995 publication teaches that doing so allows the formation of one molecular assembly containing different soluble polypeptide sequences, each contributing multiple functional properties (see page 4, in particular). The ‘995 publication teaches that the polypeptides can be agonists for receptors that mediate a biological function (see page 5, in 
Although the ‘995 publication does not explicitly teach a combination of OX40L and CD339, it would be obvious to use said polypeptides, since the ‘792 publication teaches that isolated OX40L and Jagged-1 polypeptides have combined utility in expanding Tregs (see pages 1-3, in particular).  
Furthermore, WO2014/121099 teaches linker polypeptides comprising the sequence of SEQ ID NO: 13 of the instant application for use in extracellular domain OX40L fusion polypeptides (see page 27 and SEQ ID NO 11 for example).   Said SEQ ID NO: 13 comprises 10 amino acids from human IgG1 hinge. WO2014/121099 also teaches that said polypeptides can comprise the CH2/CH3 regions of human IgG1 heavy chain and a hinge region as a linker (see page 27, in particular).  It would be obvious to use the linker and Fc regions taught by WO2014/121099 in the fusion polypeptide made obvious by the ‘995 publication and the ‘792 publication.  Doing so would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
	Applicant’s arguments filed 11/15/21 have been fully considered, but they are not persuasive.
	Applicant argues that the claims are not obvious for the reasons set forth above.
	The claims stand rejected for the same reasons set forth above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-7, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US 10,696,946, in view of 2010/0028995, WO2014/121099 (of record), Shimizu et al., 2000, and Elyaman et al., 2007.
The ‘946 patent claims a method employing soluble OX40L protein and soluble Jagged-1 protein.  Although the ‘946 patent does not teach a chimeric fusion 

Claims 1, 3-4, 6-7, 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/879,923, in view of 2010/0028995, WO2014/121099 (of record), Shimizu et al., 2000, and Elyaman et al., 2007.
The ‘923 application claims a method employing soluble OX40L protein and soluble Jagged-1 protein.  Although the ‘923 application does not teach a chimeric fusion polypeptide comprising both proteins, it would be obvious to employ a chimeric fusion polypeptides as taught by WO2014/121099 or the ‘995 publication.  The ordinary artisan would be motivated to do so since WO 2014/121099 and the ‘ 995 publication teaches that it is advantageous since it provides dual-signaling capability that offers increased efficacy and specificity over individual receptor triggering by ligand-Fc fusion proteins Furthermore, the ordinary artisan would have a reasonable expectation of success, since WO2014/121099, the ’995 publication., Shimizu, and Elyaman  teach that extracellular domains OX40L and Jagged-1 in a fusion proteins format are effective for inducing receptor signaling. 
This is a provisional nonstatutory double patenting rejection.

Applicant’s statement that the rejection will be addressed at the time of allowance is acknowledged.


No claim is allowed. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644